Citation Nr: 1231178	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  05-29 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right arm disability, including as secondary to service-connected cervical spine disability.  

2.  Entitlement to service connection for a left arm disability, including as secondary to service-connected cervical spine disability.  

3.  Entitlement to service connection for a right hand disability, including as secondary to service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 4, to July 30, 1980, and from January 3, to July 22, 2003.  The Veteran also had more than 22 years and 11 months of active and inactive duty for training in the Army National Guard.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the RO that denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in April 2009.  The Board remanded the issues on appeal for additional development in June 2010 and April 2011.  


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that a right and left arm and right hand disability was present in service, or is otherwise causally or etiologically related to, or aggravated by his service-connected cervical spine disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right arm disability due to disease or injury which was incurred in or aggravated by military service, nor is any claimed disability proximately due to or aggravated by the service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

2.  The Veteran does not have a left arm disability due to disease or injury which was incurred in or aggravated by military service, nor is any claimed disability proximately due to or aggravated by the service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

3.  The Veteran does not have a right hand disability due to disease or injury which was incurred in or aggravated by military service, nor is any claimed disability proximately due to or aggravated by the service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records (STRs) and all VA medical records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in April 2009.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

The Veteran was also afforded a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the videoconference hearing, the VLJ fully identified the issues on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  The Veteran reported that all of his medical treatment had been by private healthcare providers and that all outstanding records had been submitted to VA.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the videoconference hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Because of the Veteran's lengthy association with the Reserves, it is important to note that a "veteran" is a person who served in the "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Arm & Right Hand Disabilities

The Veteran contends that service connection should be established for disabilities of the right and left arm and right hand on a direct basis or, in the alternative, secondary to his service-connected cervical spine disability.  He testified in April 2009 that his bilateral arm pain and right hand numbness started a couple of weeks after the onset of his cervical spine problems, which he reported on VA examination in January 2006, occurred when he was deployed to Germany in May 2003.  The Veteran reported that the pain radiated down his right arm into his hand along the ulnar nerve distribution and that he was treated at a base clinic and told that he had a pulled muscle.  

Historically, the service treatment records (STRs) are completely silent for any complaints, treatment, abnormalities or diagnosis for any right or left arm or right hand problems in service.  In fact, the Veteran specifically denied any history of swollen, stiff or painful joints, muscle aches or any numbness or tingling in his hands on a post-deployment examination in July 2003.  The first reported complaint of any arm or hand problem was on an Army National Guard examination for retention in February 2004.  At that time, the Veteran reported pain in his right forearm and the 4th and 5th digits of the right hand.  However, no pertinent abnormalities were noted on examination at that time.  

When examined by VA in February 2004, the Veteran reported a history of intermittent numbness in his right hand along the ulnar distribution and intermittent muscle pain in his arms, but said that he had no current problems.  No pertinent abnormalities were noted on examination.  The diagnoses included history of intermittent ulnar nerve sensory loss on the right, currently not present and of no significance.  

A letter from a private family physician, dated in December 2005, was to the effect that the Veteran's right arm pain was secondary to cervical radiculopathy which was most likely caused by Army style sit-ups and Kevlar helmet.  

When examined by VA in January 2006, the Veteran reported that his neck problems began around May 2003, and that his right arm pain and hand numbness started shortly after that.  He said that he was treated in Germany and told that he had a pulled muscle, and that he had chronic pain in right arm and numbness in his right hand ever since.  He said that he had excellent results from his spinal fusion surgery in November 2005, and had been almost pain free since then.  On examination, reflexes were brisk and symmetric in the triceps and slightly diminished in the biceps on the right as compared to the left.  Motor strength was good and symmetric in all muscles and sensory function was slightly diminished in the C7 distribution of the right hand.  The diagnosis was post anterior spinal fusion (at C6-7).  

The Veteran was examined by VA in April 2009, to determine the nature and etiology of any identified arm or right hand disability.  Although the Board subsequently found that the examiner's assessment was somewhat incomplete, the Veteran was re-examined by VA again in June 2011.  The examiners reviewed the claims file and included a description of the Veteran's complaints, medical history and the findings on examinations, and opined that his current bilateral arm and right hand disabilities were not incurred in service or otherwise related to or aggravated by his service-connected cervical spine disability.  

In April 2009, the VA examiner indicated that the Veteran had mild bilateral carpal tunnel syndrome that was not related to his cervical spine disability.  The examiner also noted that there was no diagnostic evidence of cervical or ulnar radiculopathy on EMG/NCV testing.  Therefore, he opined that it was less likely than not that the Veteran's current bilateral arm pain and sensory loss of the right hand were caused by or a result of his cervical spine disability.  

On VA examination in June 2011, the examiner indicated that while the Veteran complained of pain in his right forearm and numbness in the 4th and 5th digits of the right hand, there was no objective evidence of any arm or right hand problems in service.  Furthermore, recent EMG/NCV testing showed no evidence of ulnar nerve compression or cervical radiculopathy.  The examiner indicated that the Veteran's current mild, bilateral carpal tunnel syndrome was due to repetitive movements, and opined that it was less likely than not that it was caused by or due to military service, and was not caused or otherwise aggravated by his service-connected cervical spine disability.  

In this case, the Board finds the April 2009 and June 2011 VA opinions persuasive, as they were based on thorough examinations of the Veteran and included detailed discussions of all relevant facts.  The examiners opinions, collectively, offered rational and plausible explanations for concluding that the Veteran's current symptoms of bilateral arm pain and sensory disturbance in his right hand were not related to service and were not due to or otherwise aggravated by the service-connected cervical spine disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  

In contrast, the favorable private medical opinion offered no explanation or analysis for the conclusory assessment that the Veteran's right arm pain was due to radiculopathy associated with his service-connected cervical spine disability.  Moreover, diagnostic studies (EMG/NCV testing) during the pendency of this appeal showed no evidence of cervical radiculopathy or ulnar nerve compression radiculopathy.  

The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  As the underlying basis for favorable private opinion is clearly and unambiguously rebutted by the diagnostic evidence of record showing no evidence of radiculopathy, and did not include any explanation or analysis as to the basis for his opinion that the Veteran's right arm pain was related to the service-connected cervical spine disability, the Board finds the opinion to be of limited probative value.  

The issue in this case does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In this case, the Board finds that the Veteran is not a reliable historian and that his recent assertions of chronic bilateral arm pain and right hand numbness since his active service in 2003 is inconsistent with the contemporaneous evidence and thus not credible.  As noted above, not only are the STRs completely silent for any complaints, treatment or findings for the claimed disabilities, but the Veteran specifically denied any such problems on a post-deployment examination in July 2003.  Although he was treated for low back problems in service in May 2003, there was no mention of any bilateral arm or right hand problems.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for a right and left arm or right hand disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right arm disability, including secondary to service-connected cervical spine disability is denied.  

Service connection for a left arm disability, including secondary to service-connected cervical spine disability is denied.  

Service connection for a right hand disability, including secondary to service-connected cervical spine disability is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


